  Case 2:18-cv-12221-CCC-MF Document 17 Filed 03/19/19 Page 1 of 1 PageID: 91



                                  UNITED ST ATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW JERSEY


   ANITA LEAKEY, an individual, on her own
                                                              Civil Action No.: 2:18-cv-12221-CCC-MF
   behalf and on behalf of all others similarly
   situated,

              Plaintiffs,
                                                                       NOTICE OF VOLUNTARY
               V.                                                    DISMISSAL WITH PRE.JUDICE

   ASCENA RETAIL GROUP, INC .. a Delaware
   corporation; LANE BRYANT. INC .. a Delaware                                   Electronical(r File,/
   corporation,

               Detendants.

              Pi ,EASE TAKE NOTICE that pursuant to Federal                           Ruic of Civil      Procedure

  4l(a1( l )(i\)tiL Plaintiff: Anita Leakey. by ..md through their undcrsignl..'.d counsel, dismiss..::-; hi:·r

  Complaint in the abnve-rckrenced ,1ction against Defendants Ascena Retail Group, Inc. and

  I ani: Bryant, Inc., with prejudice and without costs to either party. dcl~n<lants not having filed an

  [ll1S\Vtf   or motion for   sLmmwry   judgment.

                                                         HA VIS & BRUSC.\, LLC


                                                          \·1ichadBrusca. Esq; ·
                                                          _;()() Car'negicCenter Drive Suite lSO
                                                          i1 rinccton, New Jerscv 08540
                                                          l ..: L ()609. 1) l 9 ..:5 40
                                                          :ubru~~:igdhJrial,l;t\\ vers.lom

                                                          ;tRADI.EYff;ROMBACHrR, LLP
                                                          '. l cilTUS .I. l1r:1dley. i '.:,;q. (pro hat· pending)
                                                          :-~ii!.!\ L (;romh:1chcr. L·.sq. (pro !ia1.: /Jt:11ding)
                                                          i ,.1\ lnr L b111.·rs1.n1. !:sq. 11,rr.1 Jwc pt:ndintO
                                                          .::,!:i Wcsllakc VilLtl'.c. CA 1>1361
                                                          T,:L SH5.270.7l00
                                                          rnbrnd!cvid brndlevgrombacher.com
                                                          kgrombac henc{hmdleygmm.hacher_.com
     s/Claire C. Cecchi                                   temerson@bradlevgrornbacher.com
Claire C. Cecchl11 U.S.D.J.                               Counselfor Plaint(ff'Anita Leakey

Date:     3 /p? )t ~
